Over objection and exception of defendant seasonably reserved, the court admitted a transcript of the testimony of Johnnie James given and taken down on the preliminary hearing of this case. The predicate laid for the introduction of this evidence was as follows:
"Q. Where is he (Johnnie James) at this time? Ans. Pine Bluff, Ark.
"Q. How long has he been there? Ans. Probably four or five months."
No subpœna had been issued for Johnnie James, nor was there other evidence on this subject. The predicate laid was not sufficient. Hines v. Miniard, 208 Ala. 176, 94 So. 302; Kimble v. State, 21 Ala. App. 528, 109 So. 610.
Charges refused were covered by the court in his general charge or in other given charges.
Other rulings of the court were free from error.
For the error pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded.